DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 September 2022 containing response to restriction requirement.  Applicant has elected Group I, drawn to claims 1-9.  Claims 10-20 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 6 recite the limitation "the second hydrotreating".  There is insufficient antecedent basis for this limitation in the claim.  It appears that Applicant is referring to “the second reactor unit” with “aromatic saturation” catalyst.  
Claims 2-9 are rejected for the same reasons as identified above, for being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (WO 01/81507) in view of Brunn (US 3,859,203), Savage (US 5,454,933), and Kirk (US 3,481,996).
Regarding claim 1, Ellis teaches subjecting a hydrocarbon feedstock to a first hydrotreating reactor having two hydrodesulfurization stages [0009] followed by stripping to remove dissolved gas, followed by aromatic saturation in order to recover a product having substantially reduced levels of sulfur and aromatics [0009]
Ellis does not disclose (1) the first hydrocarbon feedstock is doped with 50-500 ppmw of nitrogen (2) sending the second effluent to a selective adsorption step (3) distillation step.
Regarding (1), Brunn teaches a similar hydrodesulfurization process.  Brunn teaches that ammonia is added to the hydrodesulfurization step in order to prevent undesirable cracking and coking reactions (column 1, lines 1-49). Brunn teaches adjusting the ammonia level in order to achieve the desired results (column 5, line 20-column 6, line 34).  Brunn teaches dosages of about 100 ppm or less are appropriate for distillated desulfurization processes (column 9, lines 1-5).
Therefore, it would have been obvious to the person having ordinary skill in the art to have injected 100 ppm or less of ammonia, into the desulfurization process of Ellis, for the benefit of reducing undesirable hydrocracking and coking reactions. 
Regarding (2), Savage teaches a similar process for removing sulfur and aromatics from distillate feed streams.  Savage teaches the hydroprocessing steps do not remove all of the sulfur or aromatics (column 1, lines 1-45).  Savage passes hydrotreated distillates over sorbents to remove remaining sulfur and aromatic contaminants (column 3, lines 18-56).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Savage sorption step following the desulfurization and dearomatization steps of Ellis, for the benefit of removing any remaining sulfur and aromatic compounds.
Regarding (3), Kirk teaches a similar process for desulfurization and dearomatizing distillates.  Kirk teaches sending hydro desulfurized and hydrogenated products to well-known fractionation step in order to obtain desired products (column 1, lines 1-40).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the well-known fractionation step disclosed by Kirk, for the benefit of obtaining the desired product fractions.
Regarding claims 2-3, 5, and 9, Ellis teaches feeds boiling from 150-400°C, including 175-370°C having greater than 3,000 ppm sulfur (0.3 wt%) [0017].  It is expected that the same conversions would result, since the previous combination teaches the same process steps applied to the same feeds for the same purpose of removing sulfur and aromatic compounds.  It is not seen where Applicant has distinguished the process steps in this regard.  
Regarding claim 4, Ellis teaches using nickel, molybdenum, on alumina support as hydrodesulfurization catalyst [0022].
Regarding claim 6, Ellis teaches the feed to hydrogenation boils from 150-400°C [0023].  Additionally, Kirk teaches additional hydrogenation feedstocks containing alkylates boiling from 480-540°F (248-282°C) (see figure 3).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used any combination of the suitable feeds disclosed by the prior art.  Please see MPEP 2144.06, I: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.".
Regarding claim 7, Ellis teaches hydrogenation catalyst comprises nickel, palladium, or platinum on a support [0029].
Regarding claim 8, Savage teaches that various distillates may be fed to the hydrotreating and adsorption steps including diesel, distillates, kerosene, etc (column 2, lines 45-55).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used any combination of the suitable feeds disclosed by the prior art.  Please see MPEP 2144.06, I: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamner (US 4,875,992) – teaches hydrodesulfurization, aromatic saturation, and fractionation of products (see figure).
Iaccino (US 5,928,497) – teaches hydrotreating followed by sorption (abstract).
Gunther (US 2019/0264116) – teaches sorbents for removing polynuclear aromatics [0058], that may be used in combination with hydroprocessing steps, in various process locations [0065]. 
Koseoglu (US 2008/0105595) – teaches adsorption to remove polynuclear aromatics (abstract).
Schucker (US 4,469,590) – teaches hydrodesulfurization followed by separation of gases and aromatics hydrogenation (See figure).
Brown (US 5,520,799) – teaches hydrotreating with nickel/molybdenum followed by platinum/palladium to recover low aromatic diesel (see figure 1c).
Kumar (US 2013/0270155) – teaches desulfurization combined with adsorption processes (see abstract).
Kaul (US 5,294,334) – teaches benzene removal with adsorbents (abstract).
Novak (US 2013/0109895) teaches hydrotreatment, aromatic saturation, and contact with sorbent [0033]. 
Nafis (US 7,575,668) teaches aromatic saturation followed by adsorption (see figure).
Vannauker (US 2019/0048270) – teaches hydrotreating and dearomatizing (abstract).
McVicker (US 5,928,498) – teaches hydrotreating, aromatic saturation, and sulfur sorbent (abstract).
Hantzer (US 2003/0062292) – teaches hydrotreating, aromatic saturation, and sulfur sorbents [0032].
Ramaseshan (US 8968552) – cited on ids teaches hydrotreatment and aromatic saturation.  Ramaseshan absorption steps treat gas [0027], while it appears applicant’s instant specification is drawn to liquid adsorption. 
Touffait (US 8114273) – cited on ids includes hydrotreatment and sorption steps.  It appears that Touffait sorption steps are treated to gas purification, while it appears applicant’s instant specification is focused on liquid adsorption steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771